 



Exhibit 10(k)
CERNER CORPORATION EXECUTIVE DEFERRED
COMPENSATION PLAN
ARTICLE I
RESTATEMENT AND PURPOSE OF PLAN
          1.1 Plan Restatement. Cerner Corporation, a Delaware corporation,
originally established the Cerner Corporation Executive Deferred Compensation
Plan effective August 1, 1999. Pursuant to certain changes required by the
American Jobs Creation Act of 2004 that relate to nonqualified deferred
compensation arrangements, Cerner hereby amends and restates this Plan effective
as of January 1, 2008.
          1.2 Purpose of Plan. The purpose of the Plan is to provide deferred
compensation benefits to certain Associates of Cerner who are members of a
select group of management or highly compensated Associates.
ARTICLE II
DEFINITIONS
          2.01 Account shall mean a memorandum account maintained by the Company
for bookkeeping purposes only, to which is credited or debited, as appropriate,
the amount of an Executive’s Deferral Contributions, Company Contributions (if
any), Investment Return, forfeitures and distributions.
          2.02 Associate shall mean an employee of the Company.
          2.03 Change of Control Event means the first to occur of any of the
following:
          (a) Any one person, or more than one person acting as a group (as
defined below) acquires ownership of stock of the Company that, together with
stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of the stock of the Company.
          (b) Either: (i) any one person, or more than one person acting as a
group (as defined below), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Company possessing 35 percent or more of the total
voting power of the stock of the Company; or (ii) a majority of members of the
Company’s board of directors is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Company’s board of directors prior to the date of the appointment or
election.
          (c) Any one person, or more than one person acting as a group (as
defined below), acquires (or has acquired during the 12-month period ending on
the date of the most

 



--------------------------------------------------------------------------------



 



recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value (“gross fair market value” means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets) equal
to or more than 40 percent of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions.
          (d) For purposes of this definition, persons will not be considered to
be acting as a group solely because they purchase or own stock, or purchase
assets, of the same corporation at the same time, or as a result of the same
public offering. However, persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock or assets, or similar business transaction with
the corporation. If a person, including an entity or entity shareholder, owns
stock in both corporations that enter into a merger, consolidation, purchase or
acquisition of stock or assets, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation
(only with respect to the ownership in that corporation in the case of an event
described above in paragraph (b) or only to the extent of the ownership in that
corporation in the case of an event described above in paragraph (c) prior to
the transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.
          2.04 Code shall mean the Internal Revenue Code of 1986 as from time to
time amended.
          2.05 Committee shall mean the Committee selected by the Company to be
responsible for administering and interpreting the Plan as provided in
Article X.
          2.06 Company shall mean Cerner Corporation.
          2.07 Company Contributions shall mean Performance Contributions (if
any), Discretionary Contributions (if any) and Matching Contributions (if any).
          2.08 Compensation shall mean the total salary, bonus and commissions
payable to an Executive by the Company in a given Year. Compensation shall
include Deferral Contributions under the Plan and shall include salary deferral
contributions made to a retirement plan of the Employer intended to qualify
under Section 401(k) of the Code.
          2.09 Deferral Contribution shall mean the amount credited to an
Executive’s Account for a particular Year pursuant to the voluntary deferral
election of the Executive.
          2.10 Designated Beneficiary shall mean the individual, individuals,
trust or estate identified by an Executive to receive any benefits payable
hereunder on account of the death of the Executive. Each such designation shall
revoke any prior designation executed by the Executive. If no beneficiary is
effectively designated, then the Designated Beneficiary shall be the Executive’s
surviving spouse, but if there is no surviving spouse then the Designated
Beneficiary shall be the personal representatives of the Executive’s estate.

 



--------------------------------------------------------------------------------



 



          2.11 Discretionary Contribution shall mean the amount, if any,
allocated by the Company to an Executive’s Account pursuant to Section 5.2.
          2.12 ERISA shall mean the Employee Retirement Income Security Act of
1974, as from time to time amended.
          2.13 Executive shall mean an Associate who satisfies the requirements
for participation in the Plan under Article III and for whom an Account is
maintained.
          2.14 Investment Election shall mean the election made by the Executive
from time to time as provided in Article VI which shall be used for purposes of
crediting or debiting, as applicable, of the Investment Return to the
Executive’s Account.
          2.15 Investment Return shall mean the hypothetical investment return,
which may include earnings and losses, on the amounts credited to an Executive’s
Account as determined under Article VI.
          2.16 Matching Contributions shall mean the amount allocated to an
Executive’s Account pursuant to Section 5.1.
          2.17 Participation Agreement shall mean an agreement executed by an
Executive by which the Executive acknowledges acceptance of the terms and
conditions of the Plan.
          2.18 Performance Contribution shall mean the amount, if any, allocated
to an Executive’s Account pursuant to Section 5.3.
          2.19 Permanent Disability shall mean an Executive: (a) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under a Company-sponsored
accident or health plan covering Associates.
          2.20 Plan shall mean the Cerner Corporation Executive Deferred
Compensation Plan as contained herein and as from time to time amended.
          2.21 Separation from Service means an Executive’s death, retirement or
other termination of employment with the Company. A Separation from Service
shall not occur if the Executive is on military leave, sick leave or other bona
fide leave of absence (such as temporary employment by the government) if the
period of such leave does not exceed six months, or if longer, as long as the
Executive’s right to reemployment with the Company is provided either by statute
or by contract. “Separation from Service” shall be interpreted in a manner
consistent with Code Section 409A(a)(2)(A)(i) and the applicable Treasury
regulations issued thereunder.

3



--------------------------------------------------------------------------------



 



          2.22 Specified Associate means an Associate that would be a “specified
employee” as defined in Section 409A(a)(2)(B)(i) of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
          2.23 Termination of Employment shall have the same meaning as
Separation from Service.
          2.24 Unforeseeable Emergency means a severe financial hardship to an
Executive resulting from an illness or accident of the Executive, the
Executive’s spouse or a dependent (as defined in Code Section 152) of the
Executive, loss of the Executive’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Executive.
          2.25 Year shall mean the calendar year.
ARTICLE III
PARTICIPATION
          3.1 Designation by Company. Prior to the first day of each Year the
Company shall designate certain Associates as eligible Executives to make
Deferral Contributions hereunder for such Year; provided, however, that if an
Associate becomes employed by the Company after the first day of a Year or
receives a promotion after the first day of the Year such that the Associate
meets the criteria set forth in Section 3.2, then the Company may designate such
Associate as an Executive eligible to make Deferral Contributions hereunder at
any time during such Year. In addition, at any time the Company determines to
make Company Contributions hereunder, the Company shall designate certain
Associates as Executives eligible for allocations of specific types of such
Company Contributions.
          3.2 Criteria for Designation. An Associate must be a member of a
select group of management or highly compensated Associates within the meaning
of ERISA as determined by the Company in order to be designated by the Company
as an Executive eligible to make Deferral Contributions under the Plan or as an
Executive eligible for allocation of any Company Contributions under the Plan.
ARTICLE IV
DEFERRAL CONTRIBUTIONS
          4.1 Time of Election.
          (a) Deferral Contributions. An Executive’s election to make Deferral
Contributions with respect to services performed in a particular Year must be
made prior to the first day of such Year; provided, however, that if an
Associate not previously eligible to make Deferral Contributions is designated
during a Year as eligible to make Deferral Contributions for such Year then such
Associate’s election to make Deferral Contributions must be made within 30

 



--------------------------------------------------------------------------------



 



days after the Associate is designated as an eligible Executive by the Company
and such newly eligible Associate’s deferral election shall relate only to
compensation earned after the date such election in made. An eligible Executive
must make a new election with respect to each Year for which the Executive
elects to make Deferral Contributions. All elections made by an Executive are
revocable until 4:00 p.m. on the last business day of the calendar year before
the calendar year for which the deferral election relates. Except as provided
below in Sections 4.3 and 4.4, after 4:00 p.m. on such date, all standing
elections become irrevocable for such upcoming year.
          (b) Company Contributions. An Executive must make an election as to
the form (e.g., lump sum or installments) of payment(s) attributable to Company
Contributions, if any, made during a particular Year before the first day of the
Year in which such Company Contribution will be allocated to the Executive’s
Account.
          4.2 Method of Election. An election by an Executive to make Deferral
Contributions hereunder shall be made in writing on a form furnished by the
Committee and shall be delivered to the Committee prior to 4:00 p.m. on the last
business day of the Year preceding the Year for which the election relates, or,
in the case of an Executive who first becomes eligible to make Deferral
Contributions during the Year, within 30 days after the associate first becomes
eligible and prior to the day such election is first effective.
          4.3 Change or Termination of Election. Once an election for Deferral
Contributions for a particular Year becomes irrevocable pursuant to Section 4.1,
the Executive cannot change the election to a greater or lesser amount during
such Year nor can the Executive terminate the election for a particular Year at
any time during such Year; provided, however, the Committee may permit the
Executive to terminate during a Year the Executive’s election to make Deferral
Contributions if the Committee determines that the Executive has an
Unforeseeable Emergency resulting in a financial need that can be met by the
termination of Deferral Contributions. The Committee may also permit the
Executive to terminate during a Year the Executive’s election to make Deferral
Contributions if the Executive becomes eligible to receive a hardship
distribution pursuant to Treasury regulations 1.401(k)-1(d)(3). To the extent
any election to make Deferral Contributions is canceled as provided for under
this Section 4.3, such election must be canceled, and not postponed or otherwise
delayed, such that any later deferral election will be subject to the election
timing rules set forth above in Section 4.1.
          4.4 Mandatory Termination of Deferral Contributions. If a distribution
is made to an Executive on account of an Unforeseeable Emergency as provided in
Section 8.3, then the Executive’s current election (if any) to make Deferral
Contributions shall terminate at the time of such distribution, and the
Executive may make no Deferral Contributions for the duration of the Year in
which such distribution is made.
          4.5 Default Election. If, for any particular year, an Executive fails
to designate the time at which the Executive’s Deferral Contributions for such
Year are to be distributed, the Executive shall be deemed to have made an
election to receive such Year’s Deferral Contributions on the first business day
following six months after Executive’s Separation from Service.

5



--------------------------------------------------------------------------------



 



          4.6 409A Transition Election. An Executive may amend his or her
current election relating to both timing and form of payment for all Deferral
Contributions before December 31, 2008 or before any later date permitted under
final Treasury Regulations or other applicable guidance under Code Section 409A.
An Executive will not, however, be permitted to, and the Plan will not recognize
any election to, change a timing or form election that either: (1) applies to
payments the Executive would otherwise receive during the year of the change, or
(2) causes a Plan benefit to be paid during the year of the change.
ARTICLE V
COMPANY CONTRIBUTIONS
          5.1 Company Matching Contribution. The Company may in its sole and
absolute discretion direct the Committee to allocate a contribution from time to
time to the Accounts of those Executives who have made Deferral Contributions
during the applicable period. The amount of any such Matching Contribution, and
the applicable period for which it is allocated, shall be determined by the
Company in its sole and absolute discretion.
          5.2 Company Discretionary Contribution. The Company may in its sole
and absolute discretion direct the Committee to allocate a contribution from
time to time in any amount or amounts it determines to the Account of any
Executive. The amount of any such Discretionary Contribution allocated to the
Account of any particular Executive, and the Executive or Executives to whose
accounts such allocations are made, shall be determined by the Company in its
sole and absolute discretion, and need not be uniform for all Executives.
          5.3 Company Performance Contribution. The Company may in its sole and
absolute discretion direct the Committee to allocate a Performance Contribution
in such amount as the Company determines in its sole and absolute discretion to
the Account of any Executive.
ARTICLE VI
INVESTMENT RETURN
          6.1 Adjustments to Account. An Executive’s Account shall be adjusted
as of the last day of each Year to reflect the Investment Return applicable to
the Executive’s Account for such Year as determined by the Company. Such
adjustment may be a net credit to the Executive’s Account, in the case of net
investment gain, or a net debit to the Executive’s Account, in the case of net
investment loss. In addition to the annual adjustment hereunder, the Executive’s
Account shall be adjusted at such other time or times as the Company may
determine.
          6.2 Determination of Investment Return. The amount of the applicable
Investment Return shall be determined based upon the Executive’s Investment
Election; provided, however, that the Investment Return applicable to Company
Contributions (if any)

 



--------------------------------------------------------------------------------



 



shall be determined as if all Company Contributions are invested in common stock
of the Company.
          6.3 Investment Election. An Executive’s Investment Election shall be
an election by the Executive among certain investment options designated from
time to time by the Company which investment options shall include common stock
of the Company. The Executive’s Investment Election will be used solely for
purposes of determining the Investment Return applicable to the Executive’s
Account and does not give the Executive any right to receive any particular
asset. The Executive’s Investment Election shall be in whole percentages among
one or more of the investment options, and shall be made on a form furnished by
the Committee. An Executive may complete a new Investment Election form at any
time. The Executive’s Investment Election form shall be effective prospectively
only and only after it is received by the Committee.
ARTICLE VII
VESTING
          7.1 Deferral Contributions. An Executive shall be fully vested at all
times in the amount of Deferral Contributions credited to the Executive’s
Account subject to any adjustments for Investment Return.
          7.2 Matching Contributions and Discretionary Contributions. Subject to
the provisions of Section 7.4 and Section 7.5, the Matching Contribution, if
any, allocated to an Executive’s Account in a given Year, and the Discretionary
Contribution, if any, allocated to an Executive’s Account in a given Year, as
adjusted for Investment Return applicable to each such particular contribution
for a particular Year, shall vest from the initial date of allocation to the
Executive’s Account in accordance with the following schedule:

          Number of Full Years of Employment After     Year of Allocation  
Cumulative Percentage Vested
1
    20 %
2
    40 %
3
    60 %
4
    80 %
5
    100 %

          7.3 Performance Contributions. Subject to the provisions of
Section 7.4 and Section 7.5, the Performance Contribution, if any, allocated to
an Executive’s Account in a given Year, as adjusted for Investment Return
applicable thereto, shall vest from the initial date of allocation to the
Executive’s Account in accordance with the following schedule:

          Number of Full Years of Employment After     Year of Allocation  
Cumulative Percentage Vested
1
    0 %
2
    0 %
3
    100 %

7



--------------------------------------------------------------------------------



 



          7.4 Forfeiture Upon Breach of Agreement. Notwithstanding the
provisions of Section 7.2 and Section 7.3, if the Committee determines that an
Executive has breached the provisions of the employment agreement between the
Executive and the Company (including, without limitation, provisions regarding
confidentiality, non-competition or non-solicitation), then all Company
Contributions allocated to the Executive’s Account and the Investment Return
applicable to such Company Contributions shall be forfeited in full immediately
upon such determination of breach effective as of the date of such breach.
          7.5 Full Vesting Upon Death. Notwithstanding the provisions of
Section 7.2 and Section 7.3, if an Executive dies while employed by the Company
then the entire amount of the Executive’s Account at the time of the Executive’s
death and thereafter shall become fully vested.
ARTICLE VIII
DISTRIBUTIONS
          8.1 Method of Payment. The method of payment to an Executive shall be
either a lump sum cash distribution or a designated number of annual
installments. The Executive shall elect a method of payment upon commencement of
participation in the Plan. The Executive may change such election at the time
the Executive makes a new voluntary deferral election, but, unless the change
constitutes a subsequent election made in accordance with Section 8.4, any such
change shall apply only to Deferral Contributions and Company Contributions
thereafter made and the Investment Return applicable to such contributions. To
the extent that an Executive makes an election to receive his or her payments in
the form of installments, such series of installments shall at all times be
treated as the right to a series of separate payments.
          8.2 Time of Payment.
          (a) Deferral Contributions. Subject to Sections 8.2(c) and 8.2(e)
below and any subsequent election as provided for in Section 8.4, payment of an
Executive’s benefit with respect to the Executive’s Deferral Contributions and
the Investment Return applicable to such contributions shall be made (in the
case of a lump sum payment) or shall commence (in the case of installment
payments) upon the earlier or later of the applicable event or calendar year as
elected by the Executive at the time the Executive elects to make such Deferral
Contributions; provided, however, in no event shall such payment with respect to
any Deferral Contributions and the Investment Return applicable to such
contributions be made or commence earlier than the first to occur of: (i) three
years after the date of the Executive’s election to make such Deferral
Contributions, or, (ii) the Executive’s Termination of Employment with the
Company. To maximize an Executive’s opportunity for Subsequent Elections under
Section 8.4 in accordance with IRC Section 409A, all payments of the Executive’s
Deferral Contributions and

 



--------------------------------------------------------------------------------



 



the Investment Return applicable thereto which are scheduled to be made within a
particular Year shall be made on the last business day of such Year.
          (b) Company Contributions. Subject to any subsequent election as
provided for in Section 8.4, payment of an Executive’s vested benefit with
respect to Company Contributions (if any) and the Investment Return applicable
to such contributions shall be made (in the case of a lump sum payment) or shall
commence (in the case of installment payments) as soon as practicable within 90
days after the last day of the Year containing the second anniversary of the
Executive’s Termination of Employment.
          (c) Delay for Specified Associate. If: (i) the Executive has made an
election to receive payment of his or her Deferral Contributions and Investment
Return applicable to such contributions upon the Executive’s Termination of
Employment, and (ii) the Executive is a Specified Associate, then
notwithstanding such Executive’s election, payment of such amounts shall be made
or commence no earlier than the first business day following the six-month
anniversary of the date of the Executive’s Termination of Employment.
          (d) Payment upon Death or Permanent Disability. Notwithstanding the
preceding provisions in Section 8.2 (a) and (b), if an Executive terminates
employment with the Company on account of death or Permanent Disability, then
payment of the Executive’s vested benefit shall be made (in the case of a lump
sum payment) or shall commence (in the case of installment payments) as soon as
practicable following the Company’s determination of the Executive’s Permanent
Disability or death.
          (e) Delay to Preserve Deduction. Notwithstanding an Executive’s
entitlement to receive a payment pursuant to this Plan in a particular year, the
Committee shall delay any payment to an Executive if the Committee reasonably
anticipates that the Company’s deduction with respect to such payment would be
limited or eliminated by application of Internal Revenue Code Section 162(m);
provided, however, that any such delayed payment(s) must be made at the earliest
of: i) the date upon which the Committee reasonably anticipates that the
deduction with respect to such payment will not be limited or eliminated by
application of Code Section 162(m), or ii) during the calendar year in which the
Executive Separates from Service.
          8.3 Distribution On Account of Unforeseeable Emergency.
Notwithstanding the preceding provisions of this Article VIII, if the Committee
determines that the Executive has an Unforeseeable Emergency, then upon the
Executive’s request the Committee may determine that such percentage of the
Executive’s vested benefit as the Committee determines is necessary to satisfy
such Unforeseeable Emergency shall be distributed to the Executive. The
circumstances that will constitute an Unforeseeable Emergency will depend on the
facts of each case, but in any case, the amount distributed with respect to an
emergency shall not exceed the amounts necessary to satisfy such emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Executive’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship).

9



--------------------------------------------------------------------------------



 



          8.4 Subsequent Elections. The Committee may permit an Executive to
later change his or her election as to when payment of benefits under this Plan
would be made or commence; provided, however, that: (a) the subsequent election
is made at least 12 months before it is to take effect; (b) the change results
in a deferral of payment of at least five years from the earliest date the
benefits, absent such a subsequent election, otherwise would have been paid or
commenced; and (c) where the Executive has elected payment after a specific
number of years, the subsequent deferral election is made at least 12 months
before the initial payment was scheduled.
ARTICLE IX
DEATH OF EXECUTIVE
          In the event of the Executive’s death prior to distribution to the
Executive of the Executive’s benefits hereunder, or prior to the completion of
the distribution of such benefits to the Executive if distribution has commenced
but has not been completed as of the date of the Executive’s death, then the
amount to be distributed to the Executive, or the remaining amount to be
distributed to the Executive if distribution to the Executive has commenced,
shall instead be distributed in a lump sum to the Executive’s Designated
Beneficiary.
ARTICLE X
ADMINISTRATION
          10.1 Committee Authority. The Committee shall have the sole and
absolute discretion to interpret the Plan and administer the Plan in accordance
with such interpretations and any such interpretations shall be binding upon all
interested persons. The Committee shall be authorized to establish rules and
procedures as it deems advisable or necessary for the administration of the
Plan. All decisions of the Committee shall be final, conclusive, and binding
upon all persons having any interest in the Plan. In the administration of the
Plan, the Committee may, from time to time: (a) delegate its duties, (b) employ
agents and delegate to them such duties as it sees fit, and (c) consult with
legal counsel, who may be legal counsel to the Company.
          10.2 Claims Procedure. If an Executive believes that the Executive is
being denied a benefit which the Executive is entitled under the Plan, the
Executive may file a written request for such benefit with the Committee (in
care of the Company at its principal place of business) setting forth the
Executive’s claim. Upon receipt of a claim, the Committee shall advise the
Executive that a reply will be forthcoming within ninety (90) days and shall
deliver such reply within such period, unless the Committee extends the reply
period for an additional ninety (90) days for reasonable cause. If the claim is
denied in whole or in part, the Committee shall so advise the Executive in
writing setting forth: (a) the specific reason or reasons for such denial;
(b) the specific reference to pertinent provisions of the Plan on which such
denial is based; (c) a description of any additional material or information
necessary for the Executive to perfect the claim and an explanation why such
material or such information is necessary; and (d) appropriate information as to
the steps to be taken if the Executive wishes to submit the claim for

 



--------------------------------------------------------------------------------



 



review. Any request for review must be submitted in writing by the Executive to
the Committee (in care of the Company at its principal place of business) within
sixty (60) days after the receipt by the Executive of the denial of the
Executive’s claim. The Executive or the Executive’s duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Committee. If the
Executive does not request a review of the Committee’s determination within such
sixty (60) day period, the Executive shall be barred and estopped from
challenging the Committee’s determination. Within sixty (60) days after the
Committee’s receipt of a request for review, it will review the determination.
After considering all materials presented by the Executive, the Committee will
render a written opinion, written in a manner calculated to be understood by the
Executive, setting forth the specific reasons for the decision and containing
specific references to the pertinent provisions of this Plan on which the
decision is based. If special circumstances require that the sixty (60) day time
period be extended, the Committee will so notify the Executive and will render
the decision as soon as possible, but no later than one hundred twenty
(120) days after receipt of the request for review.
ARTICLE XI
MISCELLANEOUS
          11.1 Status of Executives. Executives have the status of general
unsecured creditors of the Company and the Plan constitutes only a promise by
the Company to make benefit payments in the future. Each Executive shall be
required to sign the Participation Agreement consenting to the provisions of the
Plan.
          11.2 Non-Alienation of Executive’s Benefits. Except as required by
law, no benefit under this Plan shall be subject in any manner to alienation by
anticipation, sale, transfer, assignment, bankruptcy, pledge, attachment, charge
or encumbrance of any kind, nor shall any benefit under this Plan be subject in
any manner to the debts or liabilities of any person, and any attempt to so
alienate or subject any such benefit at any time shall be void.
          11.3 Employment. The adoption of the Plan does not give any person any
right to be retained in the employ of the Company, and no rights granted under
the Plan shall be construed as creating a contract of employment. The right and
power of the Company to dismiss or discharge any person is expressly reserved.
          11.4 No Trust Relationship. Nothing contained herein and no actions
taken pursuant to the Plan shall create or be construed to create a trust of any
kind or a fiduciary relationship between the Company and any Executive. Neither
the Company nor the Committee shall be considered a trustee by reason of the
Plan.
          11.5 Amendment and Termination. The Company can amend or terminate the
Plan at any time in its sole discretion; provided, however, no amendment or
termination of the Plan shall affect the rights of any Executive to benefits
accrued under the Plan at the time of

11



--------------------------------------------------------------------------------



 



such amendment or termination (though unless otherwise provided all such
benefits shall continue to be subject to the provisions of Article VII).
          11.6 Construction of Plan. The Plan shall be construed so that an
Executive shall not be deemed to be in constructive receipt or have any economic
benefit with respect to any Compensation deferred under the Plan until such
Compensation is paid to the Executive and this Plan shall not be deemed to be
funded within the meaning of ERISA.
          11.7 Withholding of Taxes. The Company shall cause taxes to be
withheld with respect to Compensation deferred hereunder as required by law and
the Company shall cause taxes to be withheld from amounts distributed hereunder
as required by law.
          11.8 Indemnity of Company. The Company indemnifies and holds harmless
each member of the Committee from and against any and all losses resulting from
such member’s actions in such member’s official capacity in the administration
of the Plan.
          11.9 409A Compliance. This Plan is intended to meet the requirements
of Section 409A of the Code and may be administered in a manner that is intended
to meet those requirements and shall be construed and interpreted in accordance
with such intent. Any provision of this Plan that would cause the deferral or
payment to fail to satisfy Section 409A of the Code may be amended (in a manner
that as closely as practicable achieves the original intent of this Plan) to
comply with Section 409A of the Code on a timely basis, which may be made on a
retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.
          11.10 Governing Law. The provisions of the Plan, except where
otherwise required by law, shall be governed, construed, enforced, and
administered in accordance with the laws of the State of Missouri.
          11.11 Headings. The headings in the Plan have been inserted for
convenience only and shall not affect the meaning or interpretation of the Plan.
          This Plan is hereby amended and restated on this 3rd day of December,
effective as of January 1, 2008, by a duly authorized officer of the Company.

                      CERNER CORPORATION    
 
               
 
  By:   /s/ Julia M. Wilson                  
 
  Title:   Chief People Officer    
 
               

 